—In a matrimonial action in which a judgment of separation was granted against the defendant on default on June 3, 1968, he appeals from an order of the Supreme Court, Westchester County, entered April 21, 1978, which denied his motion to vacate said judgment. Order affirmed, without costs or disbursements. Defendant’s motion for postjudgment relief was apparently brought pursuant to CPLR 5015 (subd [a]), and as such was required to proceed upon "such notice as the court may direct”. No court "direction” was obtained and, as Mr. Justice Silberman correctly observed, the method of notice actually employed was legally insufficient. Hopkins, J. P., Martuscello, Gulotta and Shapiro, JJ., concur.